ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Record Steel and Construction, Inc.          )      ASBCA No. 60671
                                             )
Under Contract No. W912DQ-14-C-4005          )

APPEARANCE FOR THE APPELLANT:                       Jeffrey B. Rosen, Esq.
                                                     Polsinelli PC
                                                     Kansas City, MO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Kristine R. Hoffman, Esq.
                                                     Engineer Trial Attorney ·
                                                     U.S. Army Engineer District, Kansas City

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 June 2017




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true.copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60671, Appeal of Record Steel and
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals